Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant filed, a Terminal Disclaimer, approved, 2/15/2022, in view of office action dated 10/28/2021.

Therefore, under 37 CFR 1.321(c), the submission of the
terminal disclaimer obviates the obviousness-type double patenting rejection over the application.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 84, the prior art of record fails to teach, disclose or suggest the combination as claimed, directed to a system comprising: a media appliance for receiving content, said media appliance being selected from the group consisting of a television media appliance, a radio media appliance, a web media appliance, and a networked media appliance; and an interface including at least one processor configured to receive at least one input associated with the content received by the media appliance and to execute a program configured to: search for a profile associated with said input in a profile database, wherein a profile is found in the profile database if there is a match between the input and information stored in the profile database, form at least one collection of related content based on said input in response to said searching for a profile resulting in no profile being found, or based on said input and said profile in response to said searching for a profile resulting in a profile being found, wherein said collection of related content formed by said program includes at least a portion of the content that is received by said media appliance,
process said profile to execute instructions for handling preferences associated with said related content in response to said searching for a profile resulting in a profile being found, wherein said instructions include instructions for retrieving a designated digital media version of said related content, and
manage distribution of said collection of related content to multiple destinations that include at least one destination different from said media appliance, wherein said distribution is based at least in part on at least one profile preference that is included in said profile.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162